Citation Nr: 0533498	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  98-14 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel 




INTRODUCTION

The veteran served on active duty from July 1972 to May 1976.  
He apparently had active duty for training (ACDUTRA) and 
Reserves service in the 1990s; however, the exact dates of 
these additional service periods apparently remain 
unverified.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 rating decision of the Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, among other things, denied service 
connection for PTSD.  Appeal to the Board was perfected only 
on the denial of service connection for PTSD.  This matter is 
again before the Board following completion of its August 
2003 remand directives.

In May 2001, the veteran affirmatively withdrew his prior 
request for a hearing before a Veterans Law Judge of the 
Board.  In November 1998 and in October 2000, the veteran 
(and another witness, in October 2000) testified before a 
Decision Review Officer of the RO.  The hearing transcripts 
are of record.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The veteran has not communicated to VA stressor 
incident(s) to permit meaningful corroboration efforts, and 
his alleged stressor remains uncorroborated.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 3.159(c)(2)(i) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection - PTSD

In general, service connection is granted where a claimant 
currently has a disease or injury incurred in active service 
or, if a pre-existing disease or injury becomes aggravated 
during active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Essentially, service connection 
requires evidence of: (1) a current disability; (2) some 
injury or incident in service giving rise to current 
disability; and (3) causal nexus between the two.  See, e.g., 
Pond v. West, 12 Vet. App. 341 (1999).  Service connection 
also is allowed for any disease diagnosed after discharge if 
evidence shows that it was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  

Regulations specific to PTSD service connection claims 
require (1) evidence of a PTSD diagnosis in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible evidence that a stressor occurred.  
38 C.F.R. § 3.304(f) (2004).  If the evidence establishes 
engagement in combat against the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, and hardships of such service, then the veteran's 
lay testimony alone may establish the occurrence of the 
claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(f) (2004).

The veteran served on active duty from July 1972 to May 1976.  
His military occupational specialty (MOS) was aircraft 
maintenance specialist.  See DD Form 214; service personnel 
records.  He received the National Defense Service Medal, AFM 
900-3 (Air Force Medal 900-3), AFGCM (Air Force Good Conduct 
Medal), and AFLSA (Air Force Longevity Service Award).  DD 
214.  The veteran's service medical records are completely 
silent as to any psychiatric problems or stress experienced 
during service.  

Because the service personnel records and DD 214, do not show 
the receipt of combat-specific citations or awards indicating 
individual active combat against the enemy, such as the 
Combat Infantryman Badge, Bronze Star with a "V" 
designation for "valor," or Purple Heart Medal, the RO 
attempted to corroborate the claimed stressor with records 
from various official sources.  

With respect to the claimed stressor, as documented in the RO 
hearing transcripts and written statements, the allegation is 
that the veteran had temporary duty (TDY) assignments in 
Thailand.  During TDY periods, he reportedly prepared and 
repaired aircraft for flight to combat area, but experienced 
tremendous stress and frustration because he believed that 
planes that were not "fit to fly" were sent out even 
against his protests; in some cases, there were not enough 
aircraft parts or appropriate equipment in working order.  He 
reported his knowledge that some planes had been destroyed or 
damaged, but did not report personal knowledge of casualties 
or that he himself was in or near a plane when destruction 
occurred.  He did not personally participate in any air 
missions himself; he appears to have alleged that he in 
effect was killing people because of whatever role he had in 
the ultimate decision to permit "unfit" aircraft to fly 
missions, but reported no actual injury caused to others 
directly due to his actions.  He also reported that he was 
robbed by someone at knifepoint, but that he did not report 
this incident, so this is not a verifiable incident, and, in 
any event, he does not seem to be have alleged that this 
particular incident was traumatic (i.e., a PTSD stressor).  
He also reported knowledge of personal injury to other 
servicemen, but admitted that he himself did not witness the 
bodies or any crash landings.    

The Board acknowledges that the veteran's service personnel 
records indicate assignment to TDY in Southeast Asia, in 
Thailand.  In other written statements and during the October 
2000 RO hearing, the veteran generally explained that he was 
under intense stress doing his job during the TDY 
assignments, as the U.S. military had used old, worn-out 
aircraft that required high maintenance.  Most recently, he 
again reported the stress he experienced knowing that planes 
were being flown without adequate fuel; he said that he was 
made to board a plane that was "not ready to fly," and 
thus, he feared for his life. 

The Board must assess the credibility and weight of all the 
evidence to determine its probative value, accounting for 
evidence it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any favorable evidence.  
Equal weight is not assigned to each piece of evidence in the 
record; not every piece of evidence has the same probative 
value, and the Board is not required to accept an 
uncorroborated account of service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

If the claimed stressor is related to combat, service 
department evidence that a veteran engaged in combat or that 
he was awarded a combat-specific medal or citation, will be 
accepted, in the absence of contrary evidence, as conclusive 
evidence of a stressor.  "Credible supporting evidence" of 
a non-combat stressor may be obtained from service records or 
other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  
However, the requirement of "credible supporting evidence" 
means that "the appellant's [uncorroborated] testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

A determination as to whether a claimant is a combat veteran 
is particularly significant in a PTSD claim because he is 
entitled to have his lay stressor allegation accepted, 
without corroboration, if he had engaged in combat with the 
enemy.  See Gaines v. West, 11 Vet. App. 353 (1998).  The U. 
S. Court of Appeals for Veterans Claims (Court) held that: 

"[w]here it is determined, through recognized 
military citations or other supportive 
evidence, that the veteran was engaged in 
combat with the enemy and the claimed 
stressors are related to such combat, [his] 
lay testimony regarding claimed stressors must 
be accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that [his] testimony is found to be 
'satisfactory,' e.g., credible, and 
'consistent with the circumstances, 
conditions, or hardships of [combat] 
service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must find that the veteran had 
engaged in combat with the enemy.  See Zarycki. 

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the veteran 
must have personally participated in a fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 (2000)).  The fact that 
the veteran served in or near a "combat zone" does not 
necessarily mean that he himself engaged in combat against 
the enemy.  Id.  Moreover, a general statement in service 
personnel records that he participated in a particular 
operation or campaign would not, alone, establish that he had 
combat service because the terms "operation" and 
"campaign" encompass combat and non-combat activities.  Id.  
Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized citations or other 
official records.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each item.  Id.  The veteran's 
assertions of combat service are not ignored, but are 
evaluated along with other evidence.  Id.  However, again, 
mere assertion of combat service, alone, is insufficient to 
establish this fact.

First of all, the veteran himself does not allege that he had 
engaged in direct combat against the enemy.  Neither the 
service awards, nor service personnel records reflect 
performance of combat duty.  There is no allegation or 
evidence that the veteran himself had suffered physical harm 
to his person in the line of duty, or that he himself had 
wounded or killed civilians or other soldiers, or witnessed 
deaths firsthand.  Moreover, even considering the veteran's 
MOS (repairing and maintaining military aircraft), and, 
presumably, physical presence in Southeast Asia during part 
of his active duty incidental to the performance of his MOS, 
which raises the possibility that the veteran could have been 
in the vicinity of a combat zone, the law is clear that 
uncorroborated allegations of proximity to a combat area, 
without more, is insufficient to establish combat service.  
VAOPGCPREC 12-99; Zarycki v. Brown, 6 Vet. App. 91 (1993) 
(mere presence in a combat zone is not sufficient to 
establish combat service).  However, again, there is no 
indication in the service personnel records or DD 214 that he 
personally was assigned to, or participated in, combat duty, 
whether or not in connection with the performance of 
activities associated with this MOS, or even that he received 
special combat training in anticipation that combat-readiness 
might be needed given his proximity to physical danger.  
Based upon all of these considerations, the weight of the 
evidence is strongly against a finding that the veteran did 
not engage in combat against the enemy.  

That said, the veteran's basic contention with respect to the 
alleged stressor, as found in various written statements and 
hearing testimony, is that he was so affected by the rigors 
and dangers incident to performing his MOS activity - 
aircraft maintenance under high-stress conditions - such that 
they triggered his psychiatric problems (diagnosed as PTSD, 
anxiety disorder, and bipolar disorder, as evident in the 
medical records).  Corroboration of stressor incidents 
inextricably involves issues of credibility.  Credibility is 
an adjudicative, as opposed to a medical, determination.  The 
Board has the "authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Even if the 
Board were to find all of the veteran's statements and 
testimony credible and plausible, taking into account the 
veteran's MOS, service personnel records documenting TDY 
assignments in Southeast Asia, and resolving any reasonable 
doubt in the veteran's favor, for the purposes of a PTSD 
service connection claim, unless the veteran is shown to have 
served in combat through official service records or combat 
citations, not shown here, the veteran bears the burden of 
advancing a stressor that can be verified to some extent, 
even though not as to every single detail.  See 38 C.F.R. 
§ 3.159(c)(2)(i) (2004); see also Pentecost v. Principi, 16 
Vet. App. 124 (2002) (corroboration of every detail of a 
stressor, such as a veteran's direct, personal involvement in 
the stressful incident, may not be necessary in some 
circumstances). 

The veteran's various stressor statements, as a whole, are so 
generally and vaguely stated such that they do not provide 
specific dates, or descriptions of traumatic incidents, or 
identification of people involved that could be used for 
further meaningful corroboration purposes.  More importantly, 
the veteran makes numerous vague allegations about how much 
stress he experienced knowing that planes were not adequately 
maintained or fueled; yet, he himself stated that he knew of 
no casualties or accidents resulting specifically from the 
planes not being "ready to fly."  Moreover, while the Board 
can certainly appreciate that maintaining aircraft under 
high-stress conditions during a time of war could be physical 
and emotionally taxing, he does not adequately explain how 
the stress so traumatized him such that (1) he actually had 
been exposed to a "traumatic event" in which he 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or a threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) his "response . . . involved intense fear, 
helplessness, or horror."  See Cohen v. Brown, 10 Vet. App. 
128, 141 (1997) (quoting DSM-IV).  Such generalized 
descriptions of stress, like "I feared for my life" or 
statements to this effect also do not lend themselves to 
meaningful corroboration efforts.  Thus, the Board recognizes 
that the law does not strictly require that the veteran had 
physically and personally engaged in direct combat for 
stressor verification purposes (see Pentecost and Cohen); 
rather, presence in or near a combat zone and trauma 
experienced there, or other traumatic event, could, on a 
case-by-case basis, support service connection for PTSD, 
provided however, there is sufficient corroboration that such 
incidents were in fact experienced by the veteran.  To do so, 
however, the veteran himself must carry the burden of 
advancing information about such incidents to enable VA to 
corroborate them.  He has not done so here.   

In light of the foregoing, although the evidence supports a 
finding that the veteran might have been in the vicinity of a 
combat area by virtue of his TDY assignments to perform the 
actions consistent with his MOS, it does not sufficiently 
support a conclusion that he personally engaged in combat, 
and the provisions of 38 U.S.C.A. § 1154(b) do not apply.  
There must be credible supporting evidence that the alleged 
stressor actually occurred to warrant service connection.  
See Cohen v. Brown, 10 Vet. App 128, 147 (1997) (citing 
Moreau, 9 Vet. App. at 395).  Nor has the veteran advanced 
the occurrence of a non-combat-specific stressor, in the 
alternative, sufficient to permit further corroboration 
efforts.

As set forth above, the key evidentiary gap in this claim is 
the lack of evidence of a verified stressor.  Nonetheless, 
for the sake of completeness, the Board notes, again, that 
nowhere in the service medical records covering the active 
duty period is there a documented complaint of psychiatric 
problems or combat stress.  As for post-service medical 
evidence, the veteran has been treated for psychiatric 
problems, which include diagnosed PTSD, bipolar disorder, and 
anxiety disorder; all of these records are dated decades 
after conclusion of active service.  See VA outpatient 
medical records dated in and after late 1990s; Dr. Dilday's 
(private physician) October 2001 report; Social Security 
Administration (SSA) records.  However, the PTSD diagnosis 
apparently was based, at least in part, upon assumption of 
combat stress, without corroboration.  It also is noted that 
VA medical records reflecting diagnoses of, and treatment 
for, PTSD do not even discuss purported stressors 
specifically, which tends to decrease the probative value of 
the diagnosis of PTSD, particularly where the same records 
also reflect simultaneous diagnosis of other psychiatric 
illness presumably not associated with alleged in-service 
stress.  

The law provides: "Just because a physician or other health 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  See Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  Rather, the Board 
must weigh all the evidence, medical and lay.  Here, the 
Board does not accept the diagnosis of PTSD because the 
preponderance of the evidence is against a finding that the 
veteran had combat service, and the record does not otherwise 
contain independent evidence confirming his account of non-
combat stressors.  Thus, a key element of the claim based on 
direct-causation basis (see 38 C.F.R. § 3.304(f)) is missing.   

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and the benefit-of-
reasonable doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004). 

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in an April 2004 letter, VA 
Appeals Management Center (AMC) notified the veteran of the 
basic elements of a successful service connection claim, 
including the PTSD stressor corroboration requirement, 
explaining that the veteran must provide specific details 
about alleged stressor incidents to permit meaningful 
verification efforts.  The letter explained that, if he 
provides information about the sources of evidence or 
information pertinent to the claim, to include medical or 
employment records, or records of other federal government 
agencies, then VA would make reasonable efforts to obtain the 
records from the sources identified, but that he ultimately 
is responsible for substantiating his claim, even though the 
law requires VA assistance in claim substantiation.  In March 
2005, the AMC sent the veteran another letter substantially 
similar to that sent in 2004, explaining the veteran's and 
VA's respective claim development responsibilities.  Also, 
this letter asked the veteran: "If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  The "fourth element" notice also was given via 
the issuance of the February 2005 Supplemental Statement of 
the Case (SSOC) that cited 38 C.F.R. § 3.159, which includes 
a provision that the veteran may submit any pertinent 
evidence in his possession.  
  
Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result a favorable resolution of the claim, and that the 
lack of a verified, or in this case, verifiable, stressor 
allegation is the key missing piece of evidence in the claim.  
He was on notice through the Statement of the Case (SOC), 
three SSOCs, and duty-to-assist letter, as well as the 
unfavorable rating decision, why the claim remains denied.  
He was told about his and VA's respective claim development 
responsibilities in the VCAA letter, and was on notice that 
he himself has claim substantiation responsibility so long as 
the rating action remains unfavorable.  It is noted that, 
notwithstanding VA's VCAA obligations, 38 C.F.R. 
§ 3.159(c)(2)(i) (2004) provides that the veteran himself 
bears the burden of providing "information sufficient for 
the records custodian to conduct a search of the 
corroborative records" in a claim where incurrence of a 
stressful event in service is required.   
 
The Board acknowledges that VCAA notification was not 
accomplished before the issuance of the June 1998 rating 
decision giving rise to this appeal.  The Pelegrini Court 
explicitly stated that, notwithstanding the requirement that 
a valid VCAA notice be provided before the agency of original 
jurisdiction (AOJ) decision: "[W]e do not hold that . . . 
[a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini and discussion therein to 
mean that the intent and purpose of the law are to provide a 
full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted at times, and acknowledged in Pelegrini, at p. 120, 
that where, as here, 38 U.S.C.A. § 5103(a) notice was not 
mandated at the time of the initial RO denial (the 1998 RO 
decision already had been appealed long before the enactment 
of VCAA), the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.  This was provided 
here during the appeal period, and the Board finds no 
prejudicial error has resulted due to the timing of the 
notice.  In this connection, it is noted that the veteran has 
not claimed that VA failed to comply with VCAA notice 
provisions, or that he possesses any evidence required for 
full and fair adjudication of this claim.  See Mayfield v. 
Nicholson, No. 02-1077, slip op., at 33 (U.S. Vet. App. April 
14, 2005).

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes various VA treatment, testing, and examination 
records; VA vocational assessment records; and private 
medical records.  The veteran was given an opportunity to 
testify before a Veterans Law Judge in connection with this 
claim, and he declined to exercise his right to do so.  He 
did testify before an RO Decision Review Officer twice.  
Records associated with the veteran's SSA disability 
compensation application are in the claims file.  He did not 
report the existence of pertinent records in the custody of 
other government agencies or employers.  Lay evidence in the 
form of the veteran's and others' statements were submitted.  
VA has conducted numerous searches in an attempt to 
corroborate the veteran's alleged stressors, to the extent it 
could with the allegations provided.  The Board's August 2003 
remand directives have been completed.  Therefore, the Board 
concludes that VA has met its duty-to-assist obligations.   


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


